                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 RORY V. HOTOMANIE,                                CV 20-117-BLG-SPW-TJC
                                                   (Member Case)
                     Plaintiff,
                                                   Consolidated with
 vs.                                               CV-20-116-BLG-SPW-TJC
                                                   (Lead Case)
 ARCHIE ADKINS, MS
 DIRECTIONAL, LLC., and DOES I-V,
                                                   ORDER
                     Defendants.




       The Court having been notified of the settlement of this case, and it

appearing that no issue remains for the Court’s determination,

       IT IS HEREBY ORDERED that within 30 days of the date of this Order, the

parties shall file a stipulation to dismiss together with a proposed order dismissing

the case.

       IT IS FURTHER ORDERED that all pending motions and deadlines are

VACATED.

       DATED this 24th day of June 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
